Citation Nr: 1717968	
Decision Date: 05/23/17    Archive Date: 06/05/17

DOCKET NO.  11-25 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a bilateral foot condition.

2.  Entitlement to service connection for a skin rash.


REPRESENTATION

Appellant represented by:	Colin Kemmerly, Attorney


ATTORNEY FOR THE BOARD

C. Edwards, Associate Counsel





INTRODUCTION

The Veteran had active service from October 1967 to October 1969.

This matter comes before the Board of Veterans Appeals (Board) on appeal from a March 2007 rating decision by the Department of Veterans' Affairs (VA) Regional Office in Columbia, South Carolina and a decision June 2008 rating decision of the Regional Office (RO) in Montgomery Alabama.

In a September 21, 2011 Substantive Appeal (VA Form 9), the Veteran requested a hearing before a Member of the Board in connection with his claim.  In December 2013, the Veteran's representative submitted a statement that the Veteran's hearing request be withdrawn in this matter and requested a final determination as soon as possible.  There are no other hearing requests of record.  Accordingly, the Veteran's hearing request is deemed withdrawn.  See 38 C F R § 20.704(e).

The Board remanded this issue in August 2014.  The requested development has been substantially completed, and the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  The Veteran's tinea pedis was first manifested during active service.

2.  Swelling of the Veteran's feet was first manifested in service as a symptom of his tinea pedis.

3.  The Veteran's skin rash is etiologically related to his time in service.





CONCLUSIONS OF LAW

1.  The criteria for service connection for a tinea pedis have been met.
38 U.S.C.A. § 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 4.118, DC 7806 (2016).

2.  The criteria for service connection for a tinea cruris have been met.
38 U.S.C.A. § 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 4.118, DC 7806 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA treatment reports reflect a diagnosis of and treatment for tinea pedis and tinea cruris.  The Veteran's statements allege a continuity of symptomatology of a skin disability of the feet and groin since service.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303 (a), 3.304.  In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Lay evidence, if competent and credible, may serve to establish a nexus in certain circumstances.  See Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that lay evidence is not incompetent merely for lack of contemporaneous medical evidence).

The Veteran contends that he had various problems related to skin disabilities of the feet while in service and he has had a skin disability of the feet since that time which he continues to treat in order to prevent recurrences.  The Veteran also contends that he has a related skin rash, primarily in the groin area, which he also treats.  His current treatment records show that he is currently diagnosed with tinea pedis, which affects the feet, and tinea cruris, which affects the groin area.  He also asserts that when his feet are symptomatic, they will swell.

A review of the Veteran's service treatment records reflects that the Veteran was treated for tinea pedis and a fungal infection.  In July 1969, he was found to have infected tinea pedis with deep fissures, and was permitted to wear "low quarters" (as opposed to his boots) for two weeks.  An October 1969 separation examination reflects that the Veteran's medical history was positive for a "fungus on [his] feet."  The Veteran's entrance examination did not show any clinical abnormalities of the skin or feet.

VA outpatient treatment reports do not reflect that the Veteran was treated for tinea cruris or tinea pedis on his left foot until December 2002 for which a prescription for Terbinafine cream was prescribed.

The Veteran submitted a statement in August 2009, wherein he described the onset of his foot rash in Vietnam but was told he would get treatment for it once he returned stateside.  He said by the time he got treatment, his skin was cracking between the toes, his foot was swelling on the top, fluids were draining, and there was a bad smell.  In an October 2016 statement, he again indicated that he was treated for a fungal infection in service and that condition resulted in his current chronic fungal infections which he treats with Ketoconazole cream.  He specifically reported that he had been providing self-treatment for chronic fungal infections continuously since service to the present time.  He indicated that he did not seek treatment for his skin rashes until 2002 and that he was unable to after service for a number of years because he could not afford to go to a doctor.  Instead, he provided a detailed description of how he cared for the skin on his feet and groin over the years so as to control and treat the condition himself.  He said he washed his feet daily, used medicated powder, wore sandals for ventilation, and wore white socks so he could always tell whether they started to bleed.  He indicated that he similarly cared for his groin rash when it would appear.

At a February 2015 VA examination, the Veteran was noted to have been treated for tinea pedis and a fungus on feet in service.  The examiner noted that the Veteran has been treated for tinea pedis which was under control because of his use of Ketoconazole six weeks or more each year but there was insufficient evidence to confirm a diagnosis of acute or chronic swelling.  The Veteran explained how he cared for his feet to the examiner.  He also reported having a rash in his groin as well, which he also self-treated, that prevented him from wearing underwear.  Following a review of the claims file and examination of the Veteran, the examiner indicated that there was insufficient objective clinical evidence of active tinea pedis or tinea cruris at that time.  Both the Veteran's feet and his groin were covered in a white powder.  The Veteran reported that he kept tinea pedis and tinea cruris under control with daily application of topical Ketoconazole and a powder.  The examiner noted treatment of tinea pedis and a fungal infection in the Veteran's STRs but stated that it was less likely tinea pedis and tinea cruris were incurred in military service or were related to his in-service fungal infection.  The Board finds the examiner's opinion to conflict with the evidence, as discussed below, and, therefore, to be inadequate.

The medical evidence of record reflects that the Veteran has been diagnosed with tinea pedis since he submitted his claim for service connection for a skin disability and with tinea cruris since December 2002.  In Ardison v. Brown, 6 Vet. App. 405 (1994), the U.S. Court of Appeals for Veterans Claims (Court) held that VA was obligated to evaluate tinea pedis, a skin disorder, while in an "active stage" of the disease in order to fulfill the duty to assist.  While Ardison involved a claim for an increased rating claim for tinea pedis, rather than a service connection claim, that decision clearly reflected the fact that tinea pedis consisted of active and inactive stages during which the disorder may improve.  This appears to be the case here, as the Veteran has reported continuously using medication to keep his tinea pedis in check.

The VA examiner failed to acknowledge the Veteran's report of symptoms and treatment for his tinea pedis since service.  The Veteran also submitted detailed statements in which he reported that he suffered from a skin disability in service and since that time, and he continues to treat the symptoms of the disability in order to prevent recurrences.  His statements have been consistent over time, and the Board finds them credible.  The Veteran is also competent to give evidence about what he personally experienced.  For example, he is competent to discuss his symptoms of a skin disability of the feet in service and on both his feet and groin since that time, since he can clearly observe a disease that is visible on his skin.  Layno v. Brown, 6 Vet. App. 465 (1994).  Further, tinea cruris is defined as tinea in the groin or perineal area, sometimes spreading to nearby regions, seen most often in males who have tinea pedis and have the same etiologic agent for both infections.  See Dorland's Illustrated Medical Dictionary 728, 1929-30 (32nd ed. 2012).  

The competent and credible evidence is at least in relative equipoise regarding a nexus between the Veteran's diagnosed tinea pedis and tinea cruris and active military service.  Accordingly, the benefit-of-the-doubt doctrine is for application and service connection for tinea pedis and tinea cruris is warranted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990) ("[T]he 'benefit of the doubt' standard is similar to the rule deeply embedded in sandlot baseball folklore that 'the tie goes to the runner' . . . . [I]f . . . the play is close, i.e., 'there is an approximate balance of positive and negative evidence,' the veteran prevails by operation of [statute].")


ORDER

The claim of entitlement to service connection for tinea pedis with occasional swelling is granted.

The claim for entitlement to tinea cruris is granted.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


